PER CURIAM.
Cervetto Holdings, LLC (Appellant) appeals from the trial court's Order and Partial Judgment denying its motion to vacate arbitration award, granting respondent Avalon St. Louis Holdings, LP's (Avalon) motion to confirm arbitration award, and granting Avalon's and respondent Showtime I-20, LTD's collective motion for summary judgment against Appellant.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).